Citation Nr: 1624927	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal to the Board of Veteran' Appeals (Board) arose from an April 2008 rating decision in which the RO granted service-connection for type II diabetes mellitus and assigned a 20 percent rating, effective October 9, 2007.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for diabetes mellitus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In January 2011, the Veteran (with the assistance of an interpreter) testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In October 2011, the Board, inter alia, remanded this claim for further action, to include additional development of the evidence.  After completing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a November 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In August 2014, the Board, in part, denied a rating in excess of 20 percent for diabetes mellitus.  The Veteran appealed that portion of the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a joint motion for partial vacatur and remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied a rating in excess of 20 percent for diabetes mellitus, and remanding that matter for further proceedings consistent with the joint motion. 

The Board subsequently remanded the claim in March 2015 for further adjudication by the AOJ pursuant to the directives set forth in the joint motion.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in an August 2015 SSOC) and returned the matter to the Board for further appellate consideration.

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that it contains records of the Veteran's ongoing treatment with VA providers and a copy of the September 2012 rating decision granting the Veteran, inter alia, service connection for diabetic nephropathy.  Otherwise, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Since the October 2007 effective date of the award of service connection, the Veteran's diabetes mellitus has been managed with restricted diet and at least one insulin injection per day with no episodes of hypoglycemia or ketoacidosis requiring hospitalization, no required restriction of strenuous activities, and visits to a diabetic care provider less than monthly.

3.  The applicable schedular criteria are adequate to rate the Veteran's diabetes mellitus at all pertinent points, and no claim of unemployability due to the disability has been raised.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-56 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), a well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2007 pre-rating letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate his underlying claim for service connection for diabetes mellitus.  Further, in May 2008, October 2010, October 2011, and June 2015 post-rating letters, the AOJ provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a higher rating for his service-connected diabetes mellitus.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After the award of service connection, and receipt of the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nevertheless, the January 2009 SOC includes citation to the full rating criteria for evaluating diabetes mellitus, and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration (the timing and form of which suffices, in part, for Dingess/Hartman).

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records. The Veteran has also been provided multiple VA examinations, most recently in November 2011, to address the matter herein decided.  The adequacy of these VA examinations has not been challenged.  Also of record and considered in connection with this claim is the transcript of the hearing and various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action to develop this claim, prior to appellate consideration, is required.

In the March 2015 remand, the Board directed the AOJ to give the Veteran another opportunity to submit additional evidence in support of his claim.  The Board finds that the AOJ substantially complied with the remand order, as the Veteran was informed of his opportunity to submit additional evidence in a June 2015 letter.  Thus, no further action with regard to the claim herein decided is necessary, as the AOJ substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  In this case, the Board must consider the propriety of the initial rating assigned, as well as whether any staged rating is appropriate.

Diabetes mellitus warrants a 20 percent rating if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Here, relevant evidence of record consists of records of the Veteran's ongoing treatment by VA providers, as well as VA examinations conducted in January 2008 and November 2011 and statements submitted by the Veteran during the course of the appeal, including at his January 2011 hearing before the undersigned.

VA treatment records reflect that the Veteran sought treatment for dizziness and discomfort in the emergency room of a private hospital in August 2007.  The attending physician noted a high blood glucose measurement, diagnosed new onset diabetes mellitus, and prescribed insulin.  

Report of the January 2008 VA examination reflects that a VA physician reviewed the claims file and the Veteran's report of symptoms of excessive tiredness, polydipsia, and polyuria.  She noted that the Veteran had been admitted to a VA hospital for two weeks of treatment that included the use of oral medication and continued use of insulin on a decreasing dose regimen.  The Veteran was instructed to observe a restricted diet but had not experienced additional episodes of hypoglycemia or any episodes of ketoacidosis that required hospitalization and was not restricted in any activities.  The Veteran reported some degradation of vision, and the physician noted peripheral edema but no other complications.  The Veteran reported that he was not able to continue his work tempo as an independent salesman because of a lack of stamina.  The physician determined that the Veteran's hypertension first manifested in 2003, before his diagnosis of diabetes, and was thus not a complication of diabetes.

The Veteran has continued to receive follow-up treatment for diabetes at a VA clinic every three to four months and eye examinations every five to six months throughout the appeal period.  His primary care physician often noted that the diabetes was not well controlled and has adjusted the insulin dose and timing but has not at any time ordered any restriction of activities.  Similarly, eye examiners have diagnosed refractive error and insipient cataracts but have not diagnosed diabetic retinopathy or attributed any vision deficits to diabetes.

During the January 2011 Board hearing, the Veteran testified that the diabetes had become more severe and was out of control.  He testified that he was no longer able to work, study, or drive an automobile because of fatigue and dizziness caused by episodes of elevated blood glucose.  However, he did offer to take the undersigned VLJ to the airport if needed.  In October 2011, the Board remanded the claim in part to obtain current VA outpatient treatment records and a current examination.

Report of the November 2011 VA examination reflects that a VA physician reviewed the claims file and examined the Veteran.  The physician noted that the Veteran's diabetes was managed by restricted diet and insulin injections more than once per day.  The Veteran reported that he visited his diabetes care provider less than twice monthly and had no episodes of hypoglycemia or ketoacidosis requiring hospitalization.  The Veteran reported that he measured his blood glucose twice daily but experienced weekly episodes of hypoglycemia that he described as dizziness, nausea, and cold sweats while exercising.  He reported that he had stopped exercising and walking more than 15 minutes to avoid these episodes even though it would mean gaining weight.  The physician also noted previous diagnoses of diabetic nephropathy and peripheral vascular disease.  Regarding peripheral vascular disease, the November 2011 VA examiner referred to testing obtained in January 2011 that showed scattered arterial wall calcifications in the left external iliac and right common femoral arteries with no significant stenosis and adequate distal arterial run off.  There was no measurement of ankle/brachial index.  The examiner noted that the Veteran did not have varicose veins, aneurysm, fistula, Raynaud's disease, arteriosclerosis obliterans, thrombo-angiitis obliterans, or erythromelalgia.  Although the examiner noted the Veteran's report of ischemic limb pain at rest, she found no claudication.

The Veteran has continued to receive VA primary care for diabetes.  In May 2012, he reported that he was exercising on a stationary bicycle and doing pushups.  In July 2012, the Veteran reported that he continued to experience episodes of dizziness and cold sweats at night.  His physician attributed the episodes to improper monitoring of blood glucose and insulin administered at bedtime.  In August and September 2012, the Veteran reported that he wished to continue an active lifestyle rather than an increased regimen of medication and that he was keeping up a moderate level of physical activity.  On one occasion, his physician attributed the episodes of high blood glucose to the stress of mental health therapy sessions that decreased when the therapy was complete.

Regarding disabilities secondary to diabetes, the Board notes that in October 2008, the RO granted service connection and assigned ratings for bilateral lower extremity peripheral neuropathy and erectile dysfunction.  In a September 2012 rating decision, the RO granted service connection and assigned a rating for diabetic nephropathy.  In addition, in a November 2013 rating decision, the RO granted service connection and assigned ratings for bilateral upper extremity peripheral neuropathy secondary to diabetes.  These ratings and effective dates are not on appeal.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 20 percent for diabetes mellitus is not warranted at any time since the October 2007 effective date of the award of service connection.

The record reflects that the Veteran's diabetes has been difficult to control, but has only required only a restricted diet and a well regimented program of insulin injections.  No medical directive to restrict activities is present at any point during the period under .  The Board acknowledges the Veteran's testimony and statement to the November 2011 examiner that he self-imposed a reduction of activity and exercise, but there is no clinical evidence that this was directed by his physician as part of a required method of treatment, nor has the Veteran claimed this to be the case.  Moreover, the Veteran's report is inconsistent with later lay evidence of exercise and moderate activity, and evidence indicating that the episodes experienced by the Veteran could be avoided by proper glucose measurements and use of insulin.

Also, the Veteran has not been shown to experience hypoglycemia or ketoacidosis requiring hospitalization, or to visit his care provider two or more times per month.  Although the Veteran uses insulin more than once per day, which is a feature of the 100 percent rating, he does not meet the other requirements for that rating.

Regarding his complications of diabetes, as noted above, the Veteran has been granted service connection and assigned separate ratings for diabetic nephropathy, bilateral upper and lower extremity peripheral neuropathy, and erectile dysfunction, the ratings for which are not currently at issue.  Moreover, there is no other complication of diabetes to consider in the evaluation of the diabetes, itself.  As for peripheral vascular disease, the Board has reviewed the potentially applicable diagnostic codes for diseases of the arteries and veins.  38 C.F.R. § 4.104, Diagnostic Codes 7101-7120 (2015).  As noted, hypertension was found by the January 2008 VA examiner not to be secondary to diabetes, and the Veteran has not been diagnosed with any other specific forms of vascular disease.  Although the Veteran has reported ischemic limb pain at rest, which is a feature of the 100 percent rating for thrombo-angiitis obliterans, he does not meet the other required elements of this rating and has not been diagnosed with that disease at any time pertinent to the claim on appeal.  he Board finds that since an ankle/brachial index was not measured, clinicians determined that the January 2011 testing did not indicate that this additional test was required.  Subjectively, the test showed no distal arterial run off.  Therefore, the Board concludes that a compensable rating for peripheral vascular disease is not warranted under any analogous diagnostic code, and it must be considered a noncompensable part of the diabetic disease process.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the effective date of the award of service connection, the Veteran's diabetes mellitus has presented so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra. 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).   See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

Here, the Board finds that the applicable rating criteria for diabetes mellitus reasonably describe the Veteran's disability levels and symptomatology throughout the course of the period on appeal and provide for additional or more severe symptoms than currently shown by the evidence.  The criteria address the nature of the treatment regimen and incidence of acute exacerbations and provide for higher ratings for more rigorous or frequent treatment, which is not indicated in the lay or medical evidence of record.  Further, the Veteran has been diagnosed with several complications, and all except peripheral vascular disease have been awarded compensable ratings such that the combined rating for all aspects of the disease is 80 percent.  Neither the lay nor medical evidence shows any additional manifestations warranting consideration in the evaluation of the Veteran's diabetes mellitus.  Notably, the evidence of record does not indicate that the schedular criteria are inadequate to rate the Veteran's diabetes.  In short, the Veteran's disability picture for the time period under consideration is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  

In this connection, the Board notes, as discussed above, the rating criteria adequately addresses the manifestations of the Veteran's service-connected diabetes mellitus that are not separately rated, including peripheral vascular disease with ischemic limb pain, which as discussed above has been appropriately considered as part of the diabetic disease process.  Here, the Veteran's diabetes mellitus is appropriately rated as a single disability, and the Board has fully considered all pertinent symptoms in evaluating the Veteran's diabetes.  In addition, the Veteran is separately service connected for diabetic nephropathy, bilateral upper and lower extremity peripheral neuropathy, and erectile dysfunction due to diabetes mellitus.  (He is also separately service connected for coronary artery disease not related to diabetes.)  Further, the evidence of record does not indicate that any symptoms are present that result not from a single disability but from the combined effects of multiple service-connected disabilities, nor has the Veteran made such an allegation with any specificity.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of the Veteran's higher rating claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, on the question of the impact of the Veteran's diabetes, alone, on his employability, the Board notes that in connection with medical treatment in January 2011 and during the January 2011 Board heating, it was noted and asserted that the Veteran's diabetes mellitus prevented him from driving.  However, there is no competent evidence indicating that the Veteran's that his diabetes mellitus has rendered him unable to obtain or retain substantially gainful employment.  To the contrary, the November 2011 VA examiner specifically found that the Veteran's diabetes mellitus, when considered alone, had no effect on his employability.  Notably, there is otherwise no evidence or argument that the Veteran has actually or effectively been rendered unemployable solely due to diabetes mellitus.  Thus, the Board finds that the matter of the Veteran's entitlement to a TDIU due solely to his diabetes mellitus has not been raised in conjunction with the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board concludes that the record does not support the assignment of a disability rating in excess of 20 percent for type II diabetes mellitus at any time since the effective date of the award of service connection for the disability.  Hence, there is no basis for staged rating of the disability, pursuant to Fenderson, and the claim for higher rating must be denied.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the Veteran's diabetes mellitus at any pertinent point..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


